UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 26, 2014 Asia Properties, Inc. (Exact Name of Registrant as Specified in Charter) Nevada 000-51048 47-0855301 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 119 Commercial St., Ste 190-115, Bellingham, WA 98225 (Address of Principal Executive Offices) (Zip Code) (360) 392-2841 Registrant’s telephone number, including area code (Former Name or Former Address if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR240.13e-4(c)) Item 8.01 Other Events Pursuant to our Form 8-K dated July 11, 2014 in which Asia Properties, Inc. (the “Company”) disclosedthat it intended to move forward with a lawsuit originally filed April 2, 2014, regarding the Company’s complaint against David M. Loflin and James B. Kaufman and their company, Appinero LLC., we have been notified as of September 3, 2014 that the trial date in this matter has been set at August 3, 2015. The lawsuit filed in Clark County, Nevada alleges that the Defendants engaged in an illegal marketing scheme to sell Asia Properties Stock in what is commonly referred to as a “Pump and Dump” scheme, whereby the Defendants, and each of them, published information on various social media websites concerning the value of the Company’s Stock, and its potential with the purpose of enticing members of the public to believe that the Stock was about to experience an increase in value. Once the Defendants succeeded in orchestrating a false increase in value of the stock, they immediately sold all shares in their possession, thereby leaving the Company no other choice but to take the matter to court. Item 9.01 Financial Statements and Exhibits 99.1Copy of Court documents filed in District Court, Clark County, Nevada dated August 22, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: September 8, 2014 ASIA PROPERTIES, INC. /s/ Daniel S. Mckinney Daniel S. Mckinney President, Chief Executive Officer, Director
